DETAILED ACTION
Claim Rejections - 35 USC § 102
1.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

2.	Claim(s) 1 and 4 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by GE et al (US 2019/0349023).
Claim 1.
Ge disclose a radio transmission apparatus (network device), comprising:
a transmitter (paragraph [0139] describes a transmitter 101)  that transmits a radio link signal including a demodulation reference signal in a slot including a first frequency band and a second frequency band (see Fig.7 showing a first band and a second band); and
a processor  (paragraph [0505] describing a processor) that performs hopping of a position at which the demodulation reference signal is mapped to a radio resource for the radio link signal to a different frequency at a different time between the first frequency band and the second frequency band.  Paragraph [0216] and ]0217] describe frequency hopping, i.e., a different frequency at a different time, of DMRS between the first frequency band and a second frequency band. 

Claim 4.
Ge discloses a radio reception apparatus (terminal device), comprising:

a receiver that receives a radio link signal including a demodulation reference signal in a slot including a first frequency band and a second frequency band (see Fig.7 showing a first band and a second band); and
a processor  (paragraph [0505] describing a processor) that performs reception processing of the radio link signal using the demodulation reference signal, wherein  hopping of a position at which the demodulation reference signal is mapped to a radio resource for the radio link signal is performed to a different frequency at a different time between the first frequency band and the second frequency band. Paragraph [0216] and ]0217] describe frequency hopping, i.e., a different frequency at a different time, of DMRS between the first frequency band and a second frequency band.
Allowable Subject Matter
3.	Claims 2-3,5-6 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
4.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEVIN KIM whose telephone number is (571)272-3039. The examiner can normally be reached 7-3.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chieh Fan can be reached on 571-272-3042. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Kevin Kim
Examiner




/KEVIN KIM/Primary Examiner, Art Unit 2632